Case 1:19-cv-17196-NLH-JS Document 198 Filed 10/08/20 Page 1 of 1 PageID: 2330



October 8, 2020
Joel Schneider, USMJ
United States District Court
District of New Jersey
1 John F. Gerry Plaza
Camden, NJ 08101


RE: Communication in response to ECF 197 from James Birchmeier
In Re: McBride v. Washington Township et al. 1:19-cv-17196
Dear Judge Schneider,

As the Plaintiff proceeding pro se, I write to the Court in response to Mr. Birchmeier’s letter to request
an additional status conference as to settlement with Defendant Washington Township. I would like to
make the following points:

    1. Defendant Washington Township is adamant that the case is dismissed without prejudice and
       therefore Defendant will not engage in discovery. Yet, they are demanding discovery as to my
       economic damages.
           a. The loss of my job as a result of Defendant Washington Township is public record as are
                the “proofs” opposing counsel seeks (See McBride v. Acadia Pharmaceuticals 3:19-cv-
                01716). The amount is inclusive of base salary, employer contributions to social security,
               incentive compensation, cost of non-monetary benefits including but not limited to
               vehicle costs, health care, and retirement matching.
           b. The legal fees incurred is plainly evident by looking at the Superior Court of New Jersey
                for Donato v. McBride GLO-L-340-17 and Township of Washington v. McBride GLO-DC-
                0002-18.
           c. Plaintiff will absolutely not consider any monetary compensation below $ 5 million until
                Defendant makes a serious offer worth considering. Zero, where Defendant is at
                presently, is not a serious.
    2. Defendant’s employee is on a social media binge using disturbing anti-Hispanic insults and
       epithets. No more than 30 minutes after I filed a “Hatch Act” complaint with the Defendant’s
       Chief of Police, the disturbing social media presence, discoverable evidence was again deleted.
           a. If opposing counsel can not get control of his client, then he deserves to be held
               accountable with an administrative investigation.
           b. Outside counsel for Facebook, Inc. has agreed to preserve the evidence and will comply
                with a subpoena issued by this Court when the case is reactivated.

Very truly yours,

Brian McBride
Plaintiff Pro Se
